DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oike (US Pub. 2020/0075618).
Regarding independent claim 1, Oike teaches a semiconductor memory device (Figs. 1-7; para. 0027+), comprising: 
a peripheral logic structure (AA) including a peripheral circuit (Tr) and a lower connection wiring body (11a) on a substrate (10) (Fig. 1; para. 0029); 
a horizontal conductive substrate (13) on the peripheral logic structure (Fig. 1; para. 0030); 
a stacked structure (2) including a plurality of electrode pads (21) stacked in a vertical direction on the horizontal conductive substrate (Fig. 1; para. 0031); 
a plate contact plug (37c) connected to the horizontal conductive substrate and extending in the vertical direction (Figs. 5-7; para. 0049); and 
a first penetration (37b) electrode connected to the lower connection wiring body and extending in the vertical direction (Figs. 5-7; para. 0048), 
wherein: 
an upper surface of the plate contact plug and an upper surface of the first penetration electrode are on a same plane (Figs. 6-7), 
the plate contact plug includes an upper part and a lower part directly connected to each other (Figs. 6-7), 
the first penetration electrode includes an upper part and a lower part directly connected to each other (Figs. 6-7), 
moving away from the upper surface of the first penetration electrode in the vertical direction, a width of the upper part of the first penetration electrode increases, as measured in a horizontal direction orthogonal to the vertical direction (Figs. 6-7), 
moving away from the upper surface of the plate contact plug in the vertical direction, a width of the upper part of the plate contact plug increases, as measured in the horizontal direction (Figs. 6-7), 
moving away from the upper surface of the plate contact plug in the vertical direction, a width of the lower part of the plate contact plug decreases, as measured in the horizontal direction (Figs. 6-7), and 
Page 2 of 9Serial No. UnassignedAtty. Docket No. 275/1180_00moving away from the upper surface of the first penetration electrode, a width of the lower part of the first penetration electrode decreases, as measured in the horizontal direction (Figs. 6-7).
Re claim 2, Oike teaches wherein the plate contact plug has a maximum width at a first boundary between the upper part of the plate contact plug and the lower part of the plate contact plug, the first penetration electrode has a maximum width at a second boundary between the upper part of the first penetration electrode and the lower part of the first penetration electrode, and the first boundary and the second boundary are at a same vertical level relative to the plane of the upper surface of the first penetration electrode and the upper surface of the plate contact plug (Figs. 6-7).
Re claim 3, Oike teaches wherein at least a part of side walls of the plate contact plug have a convex curved surface, at least a part of side walls of the first penetration electrode have a convex curved surface, the first boundary is at a portion in which the plate contact plug has a convex curved surface, and the second boundary is at a portion in which the first penetration electrode has a convex curved surface (Figs. 6-7).
Re claim 11, Oike teaches further comprising a metallic plate film (12) extending along a lower surface of the horizontal conductive substrate, the metallic plate film being between the lower connection wiring body and the horizontal conductive substrate (Fig. 1; para. 0030).
Re claim 12, Oike teaches wherein the horizontal conductive substrate includes a semiconductor material, and the semiconductor material includes a n-type impurity (para. 0030).
Re claim 13, Oike teaches further comprising a second penetration electrode (another 37b, Fig. 5 showing multiple) penetrating the stacked structure and connected to the lower connection wiring body, wherein: the second penetration electrode includes an upper part and a lower part directly connected to each other, and moving away from the upper surface of the second penetration electrode in the vertical direction, the width of the upper part of the second penetration electrode increases and the width of the lower part of the second penetration electrode decreases, as measured in a horizontal direction orthogonal to the vertical direction (Figs. 5-7).



Claims 15, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US Pub. 2016/0163732).
Regarding independent claim 15, Lim teaches a semiconductor memory device (Figs. 1-3C; para. 0075+), comprising: 
a peripheral logic structure including a peripheral circuit and a lower connection wiring body on a substrate (para. 0076-0077); 
a horizontal conductive substrate (14) on the peripheral logic structure (para. 0080-0081); 
a stacked structure including a plurality of electrode pads (38b) stacked in a vertical direction on the horizontal conductive substrate (para. 0089); 
a plate contact plug (53) connected to the horizontal conductive substrate and extending in the vertical direction (para. 0117-01118); and 
a first penetration electrode (55) connected to the lower connection wiring body and extending in the vertical direction (para. 0120), and
a second penetration electrode (52) penetrating the stacked structure and connected to the lower connection wiring body (para. 0110), 
wherein: 
Page 5 of 9Serial No. UnassignedAtty. Docket No. 275/1180_00the first penetration electrode and the first plate contact plug do not penetrate the stacked structure (refer to Fig. 3B), 
an upper surface of the first plate contact plug, an upper surface of the first penetration electrode, and an upper surface of the second penetration electrode are on a same plane (refer to Figs. 3A, 3B), 
a plane at which the first penetration electrode has a maximum width is higher than a plane at which the second penetration electrode has a maximum width, relative to the upper surface of the horizontal conductive substrate in the vertical direction, and 
the plane at which the first penetration electrode has a maximum width is at a same vertical level as the plane at which the first plate contact plug has a maximum width, relative to the upper surface of the horizontal conductive substrate in the vertical direction (refer to Figs. 3A, 3B – because the maximum width of each of the contact plugs is the same for all planes in the vertical direction – that is the width does not vary, one can choose a plane at the maximum widths such that the claimed configuration can be met).
Re claim 18, Lim teaches a second plate contact plug penetrating the stacked structure and being connected to the horizontal conductive substrate, wherein an upper surface of the second plate contact plug is on the same plane as the upper surface of the second penetration electrode (refer to Fig. 2A showing the presence of multiple plate contact plugs and Figs. 3A, 3B).
Re claim 19, Lim teaches wherein the plane at which the second penetration electrode has a maximum width is at a same vertical level as the plane at which the second plate contact plug has a maximum width, relative to the upper surface of the horizontal conductive substrate in the vertical direction (refer to Figs. 3A, 3B).

Regarding independent claim 21, Lim teaches a semiconductor memory device (Figs. 1-3C; para. 0075+), comprising: 
a peripheral logic structure including a peripheral circuit and a lower connection wiring body on a substrate (para. 0076-0075);
a horizontal conductive substrate (14) extending along an upper surface of the peripheral logic structure (para. 0080-0081); 
a stacked structure including a plurality of electrode pads (38a) stacked in a vertical direction on the horizontal conductive substrate (para. 0089); 
a plurality of vertical structures (CV) penetrating the stacked structure and electrically connected to the horizontal conductive substrate (para. 0098); 
a vertical structure support film (lowest 20b) between the stacked structure and the horizontal conductive substrate and being in contact with the vertical structures (para. 0096); 
a plurality of electrode plugs (54) connected to the plurality of electrode pads (para. 0115); 
a plate contact plug (53) connected to the horizontal conductive substrate and extending in the vertical direction (para. 0117-0118); and 
  a first penetration electrode (55) connected to the lower connection wiring body and extending in the vertical direction (para. 0120), 
wherein: 
an upper surface of the plate contact plug and an upper surface of the first penetration electrode are on a same plane (Fig. 3B),
wherein:
a height in the vertical direction from a plane at which the plate contact plug has a maximum width to the upper surface of the plate contact plug is a first height, 
a height in the vertical direction from a plane at which the first penetration electrode has a maximum width to the upper surface of the first penetration electrode is a second height, 
a height in the vertical direction of the first penetration electrode is H, the first height and the second height are each greater than 0, and 
a difference between the first height and the second height is greater than or equal to 0, and is smaller than or equal to 0.0015*H (refer to Figs. 3A, 3B – because the maximum width of each of the contact plugs is the same for all planes in the vertical direction – that is the width does not vary, one can choose a plane at the maximum widths such that the claimed configuration can be met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Pub. 2016/0163732) in view of Oike (US Pub. 2020/0075618).
Regarding independent claim 1, Lim teaches a semiconductor memory device (Figs. 1-3C; para. 0075+), comprising: 
a peripheral logic structure including a peripheral circuit and a lower connection wiring body on a substrate (para. 0076-0077); 
a horizontal conductive substrate (14) on the peripheral logic structure (para. 0080-0081); 
a stacked structure including a plurality of electrode pads (38b) stacked in a vertical direction on the horizontal conductive substrate (para. 0089); 
a plate contact plug (53) connected to the horizontal conductive substrate and extending in the vertical direction (para. 0117-01118); and 
a first penetration electrode (55) connected to the lower connection wiring body and extending in the vertical direction (para. 0120),
wherein: 
an upper surface of the plate contact plug and an upper surface of the first penetration electrode are on a same plane (refer to Fig. 3B), 
the plate contact plug includes an upper part and a lower part directly connected to each other (refer to Fig. 3B), 
the first penetration electrode includes an upper part and a lower part directly connected to each other (refer to Fig. 3B).
Lim does not disclose the claimed shape of the plate contact plug or the claimed shape of the first penetration electrode; however, Lim is open to adjustments in shapes (para. 0066).
Oike teaches the claimed limitations of moving away from the upper surface of the first penetration electrode in the vertical direction, a width of the upper part of the first penetration electrode increases, as measured in a horizontal direction orthogonal to the vertical direction (Figs. 6-7), 
moving away from the upper surface of the plate contact plug in the vertical direction, a width of the upper part of the plate contact plug increases, as measured in the horizontal direction (Figs. 6-7), 
moving away from the upper surface of the plate contact plug in the vertical direction, a width of the lower part of the plate contact plug decreases, as measured in the horizontal direction (Figs. 6-7), and 
Page 2 of 9Serial No. UnassignedAtty. Docket No. 275/1180_00moving away from the upper surface of the first penetration electrode, a width of the lower part of the first penetration electrode decreases, as measured in the horizontal direction (Figs. 6-7).
It would have been obvious to one of ordinary skill in the art at the time of filing that the shape of the contact plugs could be adjusted to the shape disclosed by Oike and that choosing the particular shape of the contact plugs would be a simple matter of design choice.
Re claim 4, Lim teaches a plurality of electrode plugs (54) connected to the plurality of electrode pads, wherein upper surfaces of the plurality of electrode plugs are on the same plane as the upper surface of the plate contact plug (Fig. 3B; para. 0115).
Re claim 5, Lim teaches wherein the first penetration electrode, the plate contact plug, and the electrode plug have a same conductive film structure.
Lim does not teach wherein the structure is a stacked structure.
Oike teaches wherein the contact films have a stacked structure of 36b/37b and 36c/37c (Figs. 5, 6; para. 0047).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the contact plugs of Lim such that they had the stacked structure disclosed by Oike for the purpose of; for example, providing improved insulation of the contact plugs.
Re claim 6, Lim teaches a plurality of electrode plugs (54) connected to the plurality of electrode pads. 
Lim is silent with respect to insulating plug liners.
Oike teaches contact plugs including insulating plug liners extending along side walls of each of the plurality of electrode plugs (Figs. 5, 6; para. 0047).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the contact plugs of Lim such that they included insulating plug liners as disclosed by Oike for the purpose of; for example, providing improved insulation of the contact plugs.
Re claim 8, Lim teaches wherein the horizontal conductive substrate includes: a first region that overlaps the stacked structure, and a second region that does not overlap the stacked structure, and the plate contact plug is connected to the second region of the horizontal conductive substrate (refer to Fig. 3B).
Re claim 9, Lim teaches wherein the plate contact plug and the first penetration electrode do not penetrate the stacked structure (refer to Fig. 3B).
Re claim 10, Lim teaches wherein the plate contact plug and the first penetration electrode do not penetrate the stacked structure.
Oike teaches wherein the plate contact plug and the first penetration electrode penetrate the stacked structure (Fig. 13A, 13B).
It would have been obvious to one of ordinary skill in the art at the time of filing that the plate contact plug(s) and the penetration electrode(s) could be either penetrating the stacked structure or not and choosing one over the other would have been obvious matter of design choice.
Re claim 13, Lim teaches further comprising a second penetration electrode (52) penetrating the stacked structure and connected to the lower connection wiring body (para. 0110), wherein: the second penetration electrode includes an upper part and a lower part directly connected to each other. 
Lim does not disclose the claimed shape of the plate contact plug or the claimed shape of the first penetration electrode; however, Lim is open to adjustments in shapes (para. 0066).
Oike teaches the claimed limitations of moving away from the upper surface of the second penetration electrode in the vertical direction, the width of the upper part of the second penetration electrode increases and the width of the lower part of the second penetration electrode decreases, as measured in a horizontal direction orthogonal to the vertical direction (Figs. 5, 6).
It would have been obvious to one of ordinary skill in the art at the time of filing that the shape of the contact plugs could be adjusted to the shape disclosed by Oike and that choosing the particular shape of the contact plugs would be a simple matter of design choice.
Re claim 14, Lim teaches wherein the first penetration electrode does not penetrate the stacked structure (Lim, Fig. 3B).
Lim does not disclose the claimed configurations of the first penetration electrode and the second penetration electrode; however, Lim is open to adjustments in shapes (para. 0066). Furthermore, as Applicant has not provided evidence of criticality of the claimed configuration the claimed in limitations of “a plane at which the first penetration electrode has a maximum width is higher than a plane at which the second penetration electrode has a maximum width, relative to the upper surface of the horizontal conductive substrate in the vertical direction” are considered obvious in view of the fact that adjustments in shape are considered obvious as evidenced by Lim and supported by legal precedent (MPEP 2144.04, IV, B).
Re claim 16, Lim does not disclose the claimed shape of the plate contact plug or the claimed shape of the first penetration electrode; however, Lim is open to adjustments in shapes (para. 0066).
Oike teaches the claimed limitations of wherein moving away from the upper surface of the first penetration electrode in the vertical direction, the width of the first penetration electrode increases and then decreases, as measured in a horizontal direction orthogonal to the vertical direction (Figs. 5, 6), 
moving away from the upper surface of the second penetration electrode in the vertical direction, the width of the second penetration electrode increases and then decreases, as measured in a horizontal direction orthogonal to the vertical direction (Figs. 5, 6), and 
moving away from the upper surface of the first plate contact plug in the vertical direction, the width of the first plate contact plug increases and then decreases, as measured in a horizontal direction orthogonal to the vertical direction (Figs. 5, 6).
It would have been obvious to one of ordinary skill in the art at the time of filing that the shape of the contact plugs could be adjusted to the shape disclosed by Oike and that choosing the particular shape of the contact plugs would be a simple matter of design choice.
Re claim 17, Lim does not disclose the claimed shape of the plate contact plug or the claimed shape of the first penetration electrode; however, Lim is open to adjustments in shapes (para. 0066).
Oike teaches the claimed limitations of wherein: at least a part of side walls of the first penetration electrode have a convex curved surface, at least a part of side walls of the second penetration electrode have a convex curved surface, and at least a part of side walls of the first plate contact plug have a convex curved surface (Figs. 5, 6).
It would have been obvious to one of ordinary skill in the art at the time of filing that the shape of the contact plugs could be adjusted to the shape disclosed by Oike and that choosing the particular shape of the contact plugs would be a simple matter of design choice.
Re claim 20, Lim is silent with respect to a metallic plate film in contact with the horizontal conductive substrate, the metallic plate film being between the lower connection wiring body and the horizontal conductive substrate; however, Oike teaches the claimed metallic plate film (12) in (Fig. 1; para. 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the metallic plate of Oike within the structure of Lim for the purpose of; for example, providing increased conductivity to the horizontal conductive substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899